Citation Nr: 9918465	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-08 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in December 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for further development.  Following the 
additional development, the RO continued its previous denial 
of the claimed benefit.  The matter is now before the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected low back disability is manifested 
by limitation of motion of the lumbar spine with subjective 
complaints of pain; positive straight leg raising, 
bilaterally, in the supine position; apparent loss of lumbar 
lordosis, and mild degenerative disc disease in the area of 
the lower back; however, weakened movement, excess 
fatigability, or incoordination of the joints of the low back 
is not shown.  

3.  Neurological deficits appropriate to the site of the 
diseased disc are not manifested with respect to the service-
connected low back disorder; demonstrable deformity of the L2 
is not currently visualized despite a history of compression 
fracture of that vertebral body.  

4.  No unusual or exceptional disability factors are present 
with respect to the service-connected low back disability.  



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Background

The service medical records show that the veteran was seen at 
a troop dispensary in August 1970 for complaints of low back 
pain since falling off a pole several times.  The veteran 
said that he felt something snap.  X-rays showed slight 
wedging of the L2 vertebra, and an orthopedic consultation 
was requested.  The report of orthopedic consultation 
indicates that the veteran said that he had fallen from a 
pole two weeks previously with pain in his back ever since.  
The orthopedic consultant stated that X-rays showed an L2 
compression fracture and L3 Scheuermann's disease.  
Scheuermann's disease is osteochondrosis of the vertebral 
epiphyses in juveniles.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 488 (28th ed. 1994).  Osteochondrosis is a disease 
of the growth of the or ossification centers in children that 
begins as a degeneration or necrosis followed by regeneration 
or recalcification and is called Scheuermann's disease when 
it affects the vertebrae.  Id. at 1200.  The orthopedic 
diagnosis in August 1970 was compression fracture of L2.  The 
radiologist's impression of the lumbosacral spine X-rays was 
slight anterior wedging of the body of L2 with "Schmorld's" 
nodule at L2-L4.  A Schmorl's nodule is a nodule seen in 
radiographs of the spine due to prolapse of a nucleus 
pulposus into an adjoining vertebra.  Id. at 1144.  The joint 
spaces and alignment were said to be satisfactory with no 
recent fracture identified.  (The National Personnel Records 
Center reported in July 1972 that no entrance examination was 
found.)  

The veteran was seen on numerous occasions thereafter for 
complaints of back pain.  An orthopedic consultation in 
January 1971 indicated that the veteran had injured his back 
four months previously and still had a slight amount of pain 
that was continuous.  He had more pain on bending.  A 
physical examination was normal, but it was again noted that 
X-rays showed wedging of the body of L2 with a Schmorl's 
nodule at L2-L4.  The impression was chronic low back 
syndrome.  Treatment, however, was conservative.  An 
orthopedic consultation in June 1971 culminated in an 
impression of chronic low back pain with old compression 
fracture of L2.  The veteran complained of pain aggravated by 
heavy lifting and prolonged sitting and standing.  However, 
there were no lower extremity symptoms.  He was given a 
permanent L3 profile for compression fracture, old, of the 
second lumbar vertebra.  By July 1971, when the veteran was 
seen at a service dispensary, he complained that his back 
pain was continuous and that he could not sit or sleep.  He 
was seen at a troop clinic the same month after he complained 
of being kicked and beaten up by other soldiers in his billet 
that evening.  His complaints included acute back pain and 
spasm.  It was thought that he had sustained, among other 
things, a severe paravertebral muscle spasm from a fight.  
However, it was also felt that he complained very frequently 
of backache and was a regular user of sick call.  There were 
no neurological findings, and it was suspected that there was 
a psychosomatic overlay to his low back pain.  

The veteran was again seen in orthopedic consultation at a 
service hospital in September 1971, when a herniated nucleus 
pulposus was suspected.  It was reported that he was now 
having severe spasm.  However, orthopedic findings were 
consistent with an old compression fracture.  It was also 
reported that a prior X-ray report suggested Scheuermann's 
disease.  Conservative treatment was continued.  When he was 
examined for separation in November 1971, the veteran had 
pain with movement of his back, and straight leg raising was 
bilaterally positive.  An orthopedic consultation was 
planned.  When seen at the orthopedic clinic of a service 
hospital in December 1971, he continued to complain of aching 
low back pain.  However, there was no history of neurologic 
changes.  He had what was described as a full, overly guarded 
range of motion of the back without spasm and without a 
gibbus deformity.  (A gibbus is a hump.  Id. at 690.)  
Straight leg raising was to 90 degrees, bilaterally, and deep 
tendon reflexes were 2+ and equal, bilaterally.  There was no 
muscle atrophy.  His sensation was intact, and there was what 
was described as "[g]ross supratentorial overlay to [his] 
behavioral pattern."  X-rays showed minimal compression 
fracture of L2 with Schmorl's nodes at L2 and L3.  However, 
the veteran was not considered eligible for a medical 
discharge.  

A VA examination in April 1972 culminated in a diagnosis of 
possible discogenic disease of the lumbosacral spine with 
positive Goldthwait's and Lasegue's tests on the left and a 
positive Patrick's test on the right.  Straight leg raising 
was positive on the left at 60 degrees.  He had mild 
limitation of motion of the low back.  He complained of some 
pain in the lumbar area on acute flexion of the right hip but 
had no restriction.  He had difficulty assuming a full squat 
in the upright position because of his back discomfort.  X-
rays of the lumbosacral spine showed that the L2 was somewhat 
compressed anteriorly but that the disc spaces, sacroiliac 
joints, and soft tissue structures were within normal limits.  
Three Schmorl nodes at L2, L3 and L4 were identified.  The 
radiologist's impression was Schmorl's nodes as described, 
and compression of L2.  

A rating decision dated in August 1972 granted service 
connection for possible discogenic disease, lumbosacral 
spine, with compression fracture of L2, and assigned a 20 
percent rating under Diagnostic Code 5299-5293, effective 
from separation.  Although the veteran sought an increased 
rating for his service-connected low back disability on a 
number of occasions thereafter, the 20 percent evaluation was 
continued.  However, a rating decision dated in December 1990 
granted a 40 percent evaluation, effective from the date of 
receipt of a reopened claim in August 1990.  The evaluation 
was based on recent examination findings that showed 
significant limitation of motion of the low back, L5 
radiculopathy with decreased sensation along the lateral 
right thigh and calf, muscle spasm of the low back, loss of 
normal lumbar lordosis, and straight leg raising that was 
positive at 30 degrees on the right and 15 degrees on the 
left.  The diagnosis was status post compression fracture of 
L2 with degenerative disc disease of the lumbosacral spine 
with L5 radiculopathy.  

The veteran reopened his claim for an increased rating with 
the submission of VA outpatient treatment reports that were 
received in September 1996.  However, a rating decision dated 
the following month denied a rating greater than 40 percent 
for the service-connected low back disability.  The veteran 
disagreed with this determination, and this appeal ensued.  

Analysis

Under Diagnostic Code 5293 of the rating schedule, a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  However, in order to warrant a 60 percent 
evaluation, pronounced intervertebral disc syndrome must be 
shown, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

Although the record shows a history of significant low back 
pathology, the recent evidence of record does not show 
symptoms of pronounced intervertebral disc syndrome.  Indeed, 
the most recent medical evidence shows no neurological 
deficits at all.  When the veteran underwent VA orthopedic 
examination in July 1998, his main complaint was that he 
could not stand or sit for too long a time because of pain in 
his back and legs.  The veteran said that around 1995, he 
started gradually to have back pain without any further 
injury or accident and that one morning there was pain that 
was very acute and sharp, for which he had to consult a 
doctor and undergo magnetic resonance imaging.  Bending would 
aggravate the back pain, while rest and lying down seemed to 
help.  On examination, he walked slowly with a hunchback 
position and both knees flexed.  He limped and complained of 
weakness of the legs, although his equilibrium was normal.  
An examination of the lower back showed that it was straight.  
His muscle tone was good, and there was no spasm of the 
paravertebral muscles.  His pelvis was symmetrical, and there 
was no complaint of any pain on coughing.  He had active and 
passive forward flexion of the lumbar spine to 30 degrees, 
when he complained of pain; he had extension on both passive 
and active range of motion to 10 degrees, when he started 
complaining of pain; right and left lateroflexion, both 
active and passive, was to 10 degrees with complaint of pain; 
while right and left rotation was to 0 degrees, both actively 
and passively, with complaint of pain.  The examiner 
specifically stated that both lower limbs were normally 
aligned and that there was no neurological deficiency.  Both 
lower limbs were equal in length, sensation was normal, and 
reflexes were equal.  He did not actively contract the 
quadriceps muscle on the left side.  Straight leg raising was 
registered to 30 degrees with complaint of pain on both sides 
in the supine position.  However, in a sitting position, he 
had straight leg raising to 80 degrees without any 
complaints.  X-rays of the thoracic and lumbar segments of 
the spine showed mild degenerative disc disease in the lower 
area.  Although an electromyographic study was requested, the 
veteran refused.  The orthopedic diagnosis was lower back 
pain with subjective complaints inconsistent with minor 
objective findings.  The orthopedic examiner was of the 
opinion that the current extent and severity of the service-
connected low back disability "is not found."  Although it 
was not possible to give an opinion with regard to any 
possible functional loss during flare-up, the examiner 
repeated that the clinical evidence was not consistent with 
the severity of subjective complaint.  The affected joints, 
moreover, did not show any weakened movement, excess 
fatigability, or incoordination.  Thus, a number of the 
factors required by DeLuca v. Brown, 8 Vet. App. 202 (1995), 
to be considered in assessing the functional impairment of a 
joint are absent in this case.  The 40 percent rating 
currently assigned includes the severe limitation of motion 
of the lumbar spine demonstrated.  However, a separate rating 
for such limitation of motion under Diagnostic Code 5292 is 
precluded by the rule against pyramiding set forth in 
38 C.F.R. § 4.14 (1998), which prohibits the use of multiple 
diagnostic codes to inflate artificially the service-
connected evaluation for the same anatomical part.  

The VA neurologic examination at that time was similarly 
remarkable for relatively few positive organic findings.  
Although the veteran walked with a limp, no Romberg sign was 
present.  All of his muscle groups exhibited normal strength 
on examination.  Tone and coordination were intact, and the 
calves measured 12 inches, bilaterally, with no measurable 
atrophy.  His reflexes were symmetric.  Both plantars were 
flexor.  In the left leg, there was decreased pain and 
temperature sensation in a distribution in which there was 
preservation of vibratory, touch and position sense.  The 
examiner stated that the sensory disturbance was nonanatomic 
and followed no "dermatologic" pattern.  The diagnoses 
included lumbar arthropathy with history of sciatic 
radiculopathy, and no neurologic disability.  

It is undisputed that the veteran sustained a significant low 
back injury in the service and has substantial orthopedic 
residuals as a result of his service-connected low back 
disability.  The question now, however, is whether the 
veteran has symptomatology consistent with the criteria 
necessary for a 60 percent evaluation under Diagnostic Code 
5293.  In view of the current findings by the VA orthopedic 
and neurologic examiners in July 1998 that the veteran had 
essentially no neurologic disability, the Board concludes 
that symptoms equaling, or more nearly approximating, 
pronounced intervertebral disc syndrome simply are not shown.  
Despite the veteran's complaints during the course of the 
prosecution of his claim, the clinical evidence fails to show 
objective findings consistent with the asserted 
appropriateness of a 60 percent evaluation under Diagnostic 
Code 5293. Although the veteran was seen in the VA outpatient 
clinic on numerous occasions from 1995 to 1997, the clinical 
findings were consistent with intervertebral disc syndrome 
that was no more than severe and for which a 40 percent 
evaluation is currently in place.  The clinical findings have 
shown decreased range of motion of the low back with moderate 
muscle spasm and tenderness over the L5 - S1 area with a slow 
and often antalgic gait. When seen in the VA orthopedic 
clinic in November 1996, the veteran again complained of 
severe back pain with the new onset of numbness and pain 
traveling down the right leg to the foot.  He complained of 
pain with motion and of waking up at night with pain.  It was 
noted, however, that he had sustained fractures of the lower 
extremities in a motorcycle accident in 1986, as well as 
trauma to the back in 1970.  An examination showed severe 
paraspinal muscle spasm of the lumbar spine, and the veteran 
was unable to flex, extend, or move his spine from side to 
side.  However, his reflexes were 2+ bilaterally, and his 
muscle strength was 5/5 bilaterally.  

A VA neurosurgeon reported in January 1997 that the veteran 
complained of low back pain radiating down the posterior 
aspect of the lower extremity since he fell in 1970.  He 
reported worsening of his pain over the previous few years 
but denied any weakness, numbness or change in his bowel or 
bladder function.  It was reported that he had never 
undergone spine surgery. The neurosurgeon summarized by 
stating that the veteran presented with a long history of low 
back and lower extremity pain and that it was discussed with 
him that he did not have any significant neural element 
compression by structural lesion that would be amenable to 
neurosurgical intervention.  Conservative treatment was 
recommended.  Thereafter, the veteran continued to be seen in 
the pain clinic on a monthly basis, but symptomatology, 
especially neurologic deficits, consistent with the criteria 
required for the next higher evaluation was not shown.  

The record indicates that the veteran sustained a number of 
post service injuries of his low back and lower extremities, 
most notably a motorcycle accident in 1986, when he fractured 
his left femur requiring surgery.  Moreover, the record shows 
that private physicians saw the veteran between 1980 and 1983 
for low back complaints arising from incidents at his post 
service place of employment. It is undisputed that the 
veteran has chronic low back pain with limitation of motion 
of the lumbar spine and mild degenerative disc disease in the 
area of the lower back.  However, in view of recent 
examination findings showing no neurological disability, it 
simply cannot be said that his low back symptomatology more 
nearly approximates the criteria for a 60 percent rating for 
pronounced intervertebral disc syndrome.  38 C.F.R. § 4.7.  
The Board thus finds that the preponderance of the evidence 
is against the claim for a schedular rating in excess of 
40 percent for service-connected low back disability.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The provisions of the cited regulation 
were provided to the veteran and his representative in the 
statement of the case issued in November 1996.  The record 
does not show such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  The orthopedic examiner in July 1998 
was of the opinion that the degree of subjective complaint of 
pain should not interfere with the veteran's functioning or 
employability in view of the inconsistent objective 
orthopedic findings.  Indeed, the examiner concluded that the 
objective examination findings were compatible with work 
consistent with the veteran's training, experience and 
education.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (emphasis added).  The 
adverse occupational impact of the service-connected 
disability is contemplated in the 40 percent rating now in 
place.  Based on these considerations, the Board finds that 
the RO did not err in failing to refer this claim to the 
Director of the VA Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  

Finally, the Board has considered whether an additional 10 
percent evaluation is warranted under Diagnostic Code 5285 
for residuals of a fracture of a vertebra resulting in 
demonstrable deformity of the vertebral body.  Service 
connection is in effect for compression fracture of the L2 
vertebra, and some of the early X-ray studies suggested the 
presence of a wedge deformity.  However, magnetic resonance 
imaging of the lumbar spine by VA in November 1996 showed 
moderate discovertebral degenerative changes with low grade 
lateral recessed narrowing but without disc herniation.  A VA 
neurosurgeon reported in January 1997 that the veteran 
presented with the November 1996 MRI scan and that it showed 
evidence of diffuse lumbar spondylitic disease.  The 
neurosurgeon stated, however, that there was no evidence of a 
significant disc herniation, stenosis, or other structural 
element causing a neural element compression.  More recent X-
rays of the lumbar spine have visualized only mild 
degenerative disc disease.  Despite the early indication of a 
wedge deformity, a demonstrable deformity of the L2 vertebral 
body does not appear to be shown now.  In these 
circumstances, an additional 10 percent rating for residuals 
of a compression fracture of the L2 is not warranted.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997) 
(claimant must have disability at time of application for 
benefits and not merely findings in service).
  


ORDER

An increased evaluation for low back disability is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

